DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0234881 (hereinafter Hosseini) in view of US 2020/0145141 .
Regarding claims 1, 14 and 15, Hosseini teaches apparatus and method comprising transmitting first information indicating first time domain resources and first frequency domain resources for first modulation symbols corresponding only to sequential data of the entire first code block group (Fig, 3, Fig. 7, 730; Fig. 14, 1420, 1445; [0043], [0079], [0102], [0129], [0138]: details transmit control information indicated allocated resources distributed across time and frequency resources, as first information indicating time domain and frequency domain resources, for retransmission of code blocks, as for modulation symbols corresponding only to data of entire code block group), wherein the first code block group comprises the first plurality of code blocks and the first information indicates that the first plurality of code blocks are included in the first code block group (Fig, 4; details CB1, CB2…, as first plurality of code blocks, and CB1, CB2, as first code block group); transmitting second information indicating second time domain resources and second frequency domain resources for second modulation symbols corresponding only to sequential data of the entire second code block group (Fig, 3, Fig. 7, 730; Fig. 14, 1420, 1445; [0043], [0079], [0102], [0129], [0138]: details transmit second control information indicated allocated resources distributed across time and frequency resources, as second information indicating time domain and frequency domain resources, for retransmission of code blocks, as for modulation symbols corresponding only to data of code block group), wherein the second code block group comprises the second plurality of code blocks (Fig, 4; details CB3, CB4, as second plurality of code block, and CB3, CB4, as second code block group), the second information indicates that the second plurality of code blocks are included in the second code block group (Fig, 4; details CB3, CB4, as second plurality of code block, and CB3, CB4, as second code block group), and the second code block group is different from the first code block group (Fig, 4; details CB3, CB4 are different than CB1, CB2 because retransmission are different than transmission); and transmitting the first modulation symbols and second modulation symbols based on the first information and the second information (Fig, 3, Fig. 12; details first and second control information for retransmission with TTI, as the modulated symbols).
Hosseini does not explicitly teach determining a first plurality of code blocks to be included in a first code block group based at least partly on a number of available resource elements and a number of spatial layers; determining a second plurality of code blocks to be included in a second code block group based at least partly on the number of available resource elements and the number of spatial layers; the first frequency domain resources comprise a first plurality of physical resource blocks in a frequency domain, and each physical resource block of the first plurality of physical resource blocks comprises a first plurality of subcarriers, wherein: the first time domain resources are first adjacent time domain resources such that each time domain resource of the first time domain resources are next to one another; the first frequency domain resources are first adjacent frequency domain resources such that each frequency domain resource of the first frequency domain resources are next to one another; the first adjacent time domain resources and the first adjacent frequency 
However, Park teaches determining a first plurality of code blocks to be included in a first code block group based at least partly on a number of available resource elements and a number of spatial layers (FIG. 6; [0093][0100][0110]: details CBs in CBG; CBGs may be arranged in different times, frequencies or spaces or combinations thereof; FIG. 8, 860: details portion, as spatial layers); determining a second plurality of code blocks to be included in a second code block group based at least partly on the number of available resource elements and the number of spatial layers (FIG. 6; [0093][0100][0110]: details CBs in each CBG; CBGs may be arranged in different times, frequencies or spaces or combinations thereof; FIG. 8, 860: details portion, as spatial layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Park and include determining a first plurality of code blocks to be included in a first code block group based at least partly on a number of available resource elements and a number of spatial layers; determining a second plurality of code blocks to be included in a second code block group based at least partly on the number of available resource elements and the number of spatial layers of Park with Hosseini.  Doing so would provide efficiently using at least one of frequency-time and space resources (Park, at paragraph [0012]).
Moreover, Zhang1 teaches the first frequency domain resources comprise a first plurality of physical resource blocks in a frequency domain, and each physical resource block of the first plurality of physical resource blocks comprises a first plurality of subcarriers (Fig. 6: details One Resource Group, as a first plurality of physical resource blocks in frequency domain, One Resource Element, as each physical resource block, One Resource Group, as the first plurality of physical resource blocks, subcarrier cluster 1, as a first plurality of subcarriers), wherein: the first time domain resources are first adjacent time domain resources (Fig. 10: details symbol period 1 and 2 are adjacent, as first adjacent time domain resources); the first frequency domain resources are first adjacent frequency domain resources (Fig. 10: details in Subcarrier Cluster 1, freq 1 and 2 are adjacent, as first adjacent frequency domain resources); the first adjacent time domain resources and the first adjacent frequency domain resources are only occupied by the first modulation symbols corresponding to the sequential data of the first code block group (Figs. 7 and 10: details a1, a9 occupy adjacent time domain resources and a1, a2 occupy adjacent frequency domain resources; a1 to a19 are sequential data symbols for code block 1); and the second frequency domain resources comprise a second plurality of physical resource blocks in the frequency domain, and each physical resource block of the second plurality of physical resource blocks comprises a second plurality of subcarriers (Fig. 6: details another One Resource Group, as a second plurality of physical resource blocks in frequency domain, another One Resource Element, as each physical resource block, another One Resource Group, as the second plurality of physical resource blocks, subcarrier cluster M, as a second plurality of subcarriers), wherein: the second time domain resources are second adjacent time domain resources (Fig. 10: details symbol period 2 and 3 are adjacent, as second adjacent time domain resources); the second frequency domain resources are second adjacent frequency domain resources (Fig. 10: details in Subcarrier Cluster 2, freq 1 and 2 are adjacent, as second adjacent frequency domain resources); the second adjacent time domain resources and the second adjacent frequency domain resources are only occupied by the second modulation symbols corresponding to the sequential data of the second code block group (Figs. 7 and 10: details b3, b9 occupy adjacent time domain resources and b3, b4 occupy adjacent frequency domain resources; b3 to b9 are sequential data symbols for code block 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang1 and include the time domain resources and frequency domain resources of Zhang1 with Hosseini.  Doing so would improve performance of data transmission. (Zhang1, at paragraph [0007]).
Furthermore, Zhang2 teaches and the first modulation symbols corresponding only to the sequential data of the entire first code block group only occupy the first adjacent time domain resources and the first adjacent frequency domain resources to facilitate a high correlation for decoding the first modulation symbols (Fig. 7: details CBG1, as sequential data of entire first code block group and only occupy adjacent time and frequency domain resources); and the second modulation symbols corresponding only to the sequential data of the entire second code block group only occupy the second adjacent time domain resources and the second adjacent frequency domain resources to facilitate a high correlation for decoding the modulation symbols (Fig. 7: details CBG2, as sequential data of entire second code block group and only occupy adjacent time and frequency domain resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang2 and include the first modulation symbols corresponding to the sequential data of the first code block group only occupy the first adjacent time domain resources and the first adjacent frequency domain resources to facilitate a high 

Regarding claim 2, Hosseini teaches wherein the first information is indicated by radio resource control signaling, downlink control information signaling, or a combination thereof ([0047]: details the configuration may be through RRC signaling, DCI, or any combination thereof).

Regarding claim 3, Hosseini teaches wherein the first information comprises resource group configurations indicated by radio resource control signaling and a selected resource group configuration indicated by downlink control information signaling ([0047]: details the configuration may be through RRC signaling and DCI).

Regarding claim 4, Hosseini does not explicitly teach wherein the first modulation symbols occupy a portion of the time resources in a transmission block and all frequency resources in the transmission block.
Zhang1 teaches wherein the first modulation symbols occupy a portion of the time resources in a transmission block and all frequency resources in the transmission (Fig. 10: details data symbols for code block 1, as modulation symbols, occupy freq 1-4 for subcarrier cluster 1 and 2, as all frequency, and symbol period1 but not 3, as a portion of time resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang1 and include the first modulation symbols occupy a portion of the time resources in a transmission block and all frequency resources in the transmission block of Zhang1 with Hosseini.  Doing so would improve performance of data transmission. (Zhang1, at paragraph [0007]).

Regarding claim 5, Hosseini does not explicitly teach wherein the portion of the time resources comprises at least two adjacent orthogonal frequency division multiplexed symbols.
Zhang1 teaches wherein the portion of the time resources comprises at least two adjacent orthogonal frequency division multiplexed symbols (Fig. 11: details a1 and a2 are located in symbol period 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang1 and include the portion of the time resources comprises at least two adjacent orthogonal frequency division multiplexed symbols of Zhang1 with Hosseini.  Doing so would improve performance of data transmission. (Zhang1, at paragraph [0007]).


Zhang1 teaches wherein the first modulation symbols occupy a portion of the time resources in a transmission block and a portion of the frequency resources in the transmission block (Fig. 11: details data symbols for code block 1, as modulation symbols, occupy freq 1 for subcarrier cluster 1 and 2, as portion of frequency resources, and symbol periods 1 to 10, as a portion of time resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang1 and include the first modulation symbols occupy a portion of the time resources in a transmission block and a portion of the frequency resources in the transmission block of Zhang1 with Hosseini.  Doing so would improve performance of data transmission. (Zhang1, at paragraph [0007]).

Regarding claim 10, Hosseini does not explicitly teach wherein the portion of the time resources comprises at least two adjacent orthogonal frequency division multiplexed symbols.
Zhang1 teaches wherein the portion of the time resources comprises at least two adjacent orthogonal frequency division multiplexed symbols (Fig. 11; [0026], [0045]: details symbol period 1 and 2 are adjacent and utilize OFDM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the 

Regarding claim 12, Hosseini does not explicitly teach wherein the portion of the frequency resources comprises at least one physical resource block.
Zhang1 teaches the portion of the frequency resources comprises at least one physical resource block (Fig. 6, [0043]: details one resource element in the subcarrier cluster 1, as one physical resource block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang1 and include the portion of the frequency resources comprises at least one physical resource block of Zhang1 with Hosseini.  Doing so would improve performance of data transmission. (Zhang1, at paragraph [0007]).

Regarding claim 13, Hosseini teaches wherein the sequential data of the first code block group comprises a first data having a corresponding first modulation symbol occupying a first time-frequency resource and a second data having a corresponding second modulation symbol occupying a second time-frequency resource (Fig, 4: details CB 420-a, as first data and CB4 420-b, as second data). 

(Fig. 8, 830; [0057]: details decoding component; UE decodes retransmission).

Regarding claim 17, Hosseini teaches wherein the first information is indicated by radio resource control signaling, downlink control information signaling, or a combination thereof ([0047]: details the configuration may be through RRC signaling, DCI, or any combination thereof). 

Regarding claim 18, Hosseini teaches wherein the first information comprises resource group configurations indicated by radio resource control signaling and a selected resource group configuration indicated by downlink control information signaling ([0047]: details the configuration may be through RRC signaling and DCI).

Regarding claim 19, Hosseini does not explicitly teach wherein the first modulation symbols occupy a portion of the time resources in a transmission block and all frequency resources in the transmission block.
Zhang1 teaches wherein the first modulation symbols occupy a portion of the time resources in a transmission block and all frequency resources in the transmission block (Fig. 10: details data symbols for code block 1, as modulation symbols, occupy freq 1-4 for subcarrier cluster 1 and 2, as all frequency, and symbol period1 but not 3, as a portion of time resources).


Regarding claim 20, Hosseini does not explicitly teach wherein the first modulation symbols occupy a portion of the time resources in a transmission block and a portion of the frequency resources in the transmission block.
Zhang1 teaches wherein the first modulation symbols occupy a portion of the time resources in a transmission block and a portion of the frequency resources in the transmission block (Fig. 11: details data symbols for code block 1, as modulation symbols, occupy freq 1 for subcarrier cluster 1 and 2, as portion of frequency resources, and symbol periods 1 to 10, as a portion of time resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Zhang1 and include the first modulation symbols occupy a portion of the time resources in a transmission block and a portion of the frequency resources in the transmission block of Zhang1 with Hosseini.  Doing so would improve performance of data transmission. (Zhang1, at paragraph [0007]).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Park, Zhang1 and Zhang2 as applied to claim 4 above, and further in view of US 9,331,816 (hereinafter Lee).
Hosseini does not explicitly teach wherein the first modulation symbols occupy all spatial resources in the transmission block.
Lee teaches wherein the first modulation symbols occupy all spatial resources in the transmission block (Fig. 7: details codeword 1-4 occupying all spatial resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosseini to incorporate the teachings of Lee and include the first modulation symbols occupy all spatial resources in the transmission block of Lee with Hosseini.  Doing so would easily allocate resources for transmission. (Lee, at Col. 3, ll. 56-58).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Park, Zhang1 and Zhang2 as applied to claim 8 above, and further in view of Lee.
Hosseini does not explicitly teach wherein the first modulation symbols occupy a portion of the spatial resources in the transmission block.
Lee teaches wherein the first modulation symbols occupy a portion of the spatial resources in the transmission block (Fig. 7: details codeword 1 occupying part of the spatial resources).


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415